DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2018/085038, which claims foreign priority to 1762289, filed 12/15/2017​.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
          
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-16 and 18 recite the limitation "the detector" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-16 and 18 depends on independent base claim 2. Claim 2 recites “a dual detector.” Claims 3-16 and 18 needs to be corrected to recite “the dual detector.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1), in view of Six et al. (US 11,238,670 B2), and further in view of Howard (US 2009/0174396 A1).
Regarding claim 1, Krapf et al. (‘704) discloses “a detection method comprising the following steps: 
positioning a dual detector substantially parallel to a ground to be inspected, wherein the dual detector includes an inductive sensor comprising a transmitting coil and a receiving coil distinct from each other, the transmitting coil and the receiving coil each forming a loop (paragraph 72: the positioning device can be an inductive positioning device, a capacitive positioning device, a radar positioning device or also a combination of these detection methods…such a positioning device 24 can have, in particular and inductive sensor having at least one transmit coil and a receive wire loop system serving as receive unit…can also be a mains voltage detector which only has a receive wire loop system, for example a coil, as sensor for detecting measurement signal; paragraph 120: first transmit coil connected to a first transmitter, a receive wire loop system serving as receive coil being connected to a receiver), the loop of the transmitting coil at least partially overlapping the loop of the receiving coil so as to form a coupling area (paragraph 73: if a corresponding object is then located in the vicinity of the receive geometry, this object modifies, for example, the field generated by the transmit geometry so that a resultant flux is induced in the receiver, for example in the receive coil…the flux induced in the receive coil or a receive wire loop system, respectively, can then be picked up as measurement voltage, for example at the coil or a down-stream measurement amplifier. the closer the inductive sensor comes to the enclosed object, the greater the detected measurement signal, for example the measurement voltage UM picked up).”
Krapf et al. (‘704) does not explicitly disclose:
“the coupling area being elongated along a longitudinal direction defining an axis”.
“moving the dual detector along a scanning direction extending along a scanning axis, wherein the scanning axis is substantially parallel to the axis of the coupling area.”
Six et al. (‘670) relates to determination of target through transponder coil. Six et al. (‘670) teaches “the coupling area being elongated along a longitudinal direction defining an axis (column 13 lines 1-19: Figure 3A: depicts a situation wherein the angular orientation of the transponder coil relative to the detection coil provides maximum magnetic or minimal coupling…. the longitudinal side of the detection coil being substantially parallel to the z-axis).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the detection method of Krapf et al. (‘704) with the teaching of Six et al. (‘670) for more efficient object detection (Six et al. (‘670) – column 4 lines 19-41). In addition, both the prior art references, (Krapf et al. (‘704) and Six et al. (‘670)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  
Howard (‘396) relates to an inductive displacement detector, operable to measure the displacement of two relatively moveable bodies. Howard (‘396) teaches “moving the dual detector along a scanning direction extending along a scanning axis, wherein the scanning axis is substantially parallel to the axis of the coupling area (paragraph 44: Figure 2: the transmit winding [2c] forms an AC electromagnetic field which envelopes at least a portion of the EID [1]…the EID [1] is produced from a magnetically permeable or electrically conductive material and extends along the measurement axis (x-axis) in a plane… as the antenna [2] moves along the axis, the mutual inductance (i.e. the inductive coupling) between the transmit [2c] and receive windings [2a & 2b] varies according to the position of the antenna [2] relative to the EID [1]…when maximum coupling occurs in the first winding [2a], the coupling in the second winding [2b] is at its mean value. The received voltages [Vra & Vrb] form a sinusoidal and cosinusoidal variation (each with an offset of substantially equal magnitude) along the x-axis by the shaped EID)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the detection method of Krapf et al. (‘704)/Six et al. (‘670) with the teaching of Howard (‘396) for more efficient object detection (Howard (‘396) – paragraph 9). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670) and Howard (‘396)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of the inductive coil sensor in radar field.  
  
Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1), in view of Six et al. (US 11,238,670 B2), and further in view of Duvoisin, III et al. (US 10,082,572 B2).
Regarding claim 2, Krapf et al. (‘704) discloses “a dual detector (paragraph 111: the measuring device 124 according to the invention has a housing 150 which is formed from a upper and a lower half shell 152 and 154, respectively. In the interior of the housing, at least one sensor having a receive wire loop system, for example a coil arrangement, is provided. Further sensors such as, for example, inductive or capacitive sensors can also be integrated in the measuring device 124... In other exemplary embodiments, however, the measuring device 124 could also be a radar positioning device, for example a UWB radar or also a single frequency radar) comprising:
a detection head (paragraph 115: on the side 170 of the measuring device 124) including:
a platform (paragraph 111: the measuring device 124 according to the invention has a housing 150 which is formed from a upper and a lower half shell 152 and 154); and 
an inductive sensor fixed to the platform and comprising a transmitting coil and a receiving coil distinct from each other, the transmitting coil and the receiving coil each forming a loop (paragraph 72: the positioning device can be an inductive positioning device, a capacitive positioning device, a radar positioning device or also a combination of these detection methods…such a positioning device 24 can have, in particular and inductive sensor having at least one transmit coil and a receive wire loop system serving as receive unit…can also be a mains voltage detector which only has a receive wire loop system, for example a coil, as sensor for detecting measurement signal; paragraph 120: first transmit coil connected to a first transmitter, a receive wire loop system serving as receive coil being connected to a receiver), 
the loop of the transmitting coil at least partially overlapping the loop of the receiving coil so as to form a coupling area (paragraph 73: if a corresponding object is then located in the vicinity of the receive geometry, this object modifies, for example, the field generated by the transmit geometry so that a resultant flux is induced in the receiver, for example in the receive coil. The flux induced in the receive coil or a receive wire loop system, respectively, can then be picked up as measurement voltage, for example at the coil or a down-stream measurement amplifier. the closer the inductive sensor comes to the enclosed object, the greater the detected measurement signal, for example the measurement voltage UM picked up)”,
“a handle connected to the detection head (paragraph 114-115: Figure 5: measuring device 124 opposite the handle 164).” 
Krapf et al. (‘704) does not explicitly disclose:
“the coupling area being elongated along a first longitudinal direction defining an axis.”
“the handle extends in a plane which is normal to the platform and transverse to of the coupling area.”
Six et al. (‘670) relates to determination of target through transponder coil.  Six et al. (‘670) teaches “the coupling area being elongated along a first longitudinal direction defining an axis (column 13 lines 1-19: Figure 3A: depicts a situation wherein the angular orientation of the transponder coil relative to the detection coil provides maximum magnetic or minimal coupling…. the longitudinal side of the detection coil being substantially parallel to the z-axis).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704) with the teaching of Six et al. (‘670) for more efficient object detection (Six et al. (‘670) – column 4 lines 19-41). In addition, both the prior art references, (Krapf et al. (‘704) and Six et al. (‘670)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  
Duvoisin, III et al. (‘572) relates to apparatus that includes a sensor head with both a GPR and a continuous-wave metal detector. Duvoisin, III et al. (‘572) teaches “the handle extends in a plane which is normal to the platform and transverse to of the coupling area (claim 1: an apparatus comprising: an extendable wand; a grip coupled to a portion of the wand such that the handle is able to be rotated about the wand; and a sensor head coupled to the wand, the sensor head comprising a continuous wave metal detector (CWMD) and a radar; Figure 1A)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670) with the teaching of Duvoisin, III et al. (‘572) for more efficient object detection (Duvoisin, III et al. (‘572) – column 5 lines 8-22). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670) and Duvoisin, III et al. (‘572)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.
Regarding claim 8, which is dependent on independent claim 2, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 2. Krapf et al. (‘704)/Six et al. (‘670) does not explicitly disclose “a mechanical link configured to connect the detection head to the handle, wherein the mechanical link is fixed in rotation about an additional axis, said additional axis being comprised in the plane.”
Duvoisin, III et al. (‘572) relates to apparatus that includes a sensor head with both a GPR and a continuous-wave metal detector. Duvoisin, III et al. (‘572) teaches “a mechanical link configured to connect the detection head to the handle, wherein the mechanical link is fixed in rotation about an additional axis, said additional axis being comprised in the plane (claim 2: hinged joint; claim 1: an apparatus comprising: an extendable wand; a grip coupled to a portion of the wand such that the handle is able to be rotated about the wand; and a sensor head coupled to the wand, the sensor head comprising a continuous wave metal detector (CWMD) and a radar; Figure 1A)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670) with the teaching of Duvoisin, III et al. (‘572) for more efficient object detection (Duvoisin, III et al. (‘572) – column 5 lines 8-22). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670) and Duvoisin, III et al. (‘572)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.
Regarding claim 9, which is dependent on claim 8, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 8. Krapf et al. (‘704)/Six et al. (‘670) does not explicitly disclose “the additional axis is transverse to the axis of the coupling area.”
Duvoisin, III et al. (‘572) relates to apparatus that includes a sensor head with both a GPR and a continuous-wave metal detector. Duvoisin, III et al. (‘572) teaches “the additional axis is transverse to the axis of the coupling area (Figure 1A)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670) with the teaching of Duvoisin, III et al. (‘572) for more efficient object detection (Duvoisin, III et al. (‘572) – column 5 lines 8-22). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670) and Duvoisin, III et al. (‘572)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.
Regarding claim 10, which is dependent on claim 8, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the dual detector of claim 8. Krapf et al. (‘704)/Six et al. (‘670) does not explicitly disclose “the mechanical link comprises a pivot link, a built-in link or a ball-joint link.”
Duvoisin, III et al. (‘572) relates to apparatus that includes a sensor head with both a GPR and a continuous-wave metal detector. Duvoisin, III et al. (‘572) teaches “the mechanical link comprises a pivot link, a built-in link or a ball-joint link (claim 2: hinged joint)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670) with the teaching of Duvoisin, III et al. (‘572) for more efficient object detection (Duvoisin, III et al. (‘572) – column 5 lines 8-22). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670) and Duvoisin, III et al. (‘572)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.
Regarding claim 11, which is dependent on independent claim 2, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the dual detector of claim 2. Krapf et al. (‘704)/Six et al. (‘670) does not explicitly disclose “a grip configured to be grasped by an operator, said grip extending in the plane.”
Duvoisin, III et al. (‘572) relates to apparatus that includes a sensor head with both a GPR and a continuous-wave metal detector. Duvoisin, III et al. (‘572) teaches “a grip configured to be grasped by an operator, said grip extending in the plane (column 5 lines 35-42: Figure 1A: the platform 115 opens on a bottom end 117 to a grip 119…the operator of the system 100 may control the motion and location of the sensor head 105 by grasping or otherwise contacting the grip119 and moving the wand 107 through a range of motion)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670) with the teaching of Duvoisin, III et al. (‘572) for more efficient object detection (Duvoisin, III et al. (‘572) – column 5 lines 8-22). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670) and Duvoisin, III et al. (‘572)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.
Regarding claim 12, which is dependent on independent claim 2, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 2. Krapf et al. (‘704)/Six et al. (‘670) does not explicitly disclose “a ground-penetration radar comprising a transmitting antenna and a receiving antenna, the transmitting antenna and the receiving antenna each being housed in a center of one of the loops of the transmitting coil and the receiving coil.”
Duvoisin, III et al. (‘572) relates to apparatus that includes a sensor head with both a GPR and a continuous-wave metal detector. Duvoisin, III et al. (‘572) teaches “a ground-penetration radar (column 19 lines 54-65: Figure 7B: Ground penetrating radar) comprising a transmitting antenna and a receiving antenna (column 1 line 52 – column 2 line 4: the CWMD may transmit and receive radiation at twenty-one or more different frequencies…the ground penetrating radar may include one receive antenna configured to detect electromagnetic radiation and one transmit antenna configured to transmit electromagnetic radiation…the ground penetrating radar may include two or more receive antennas, each configured to detect electromagnetic radiation, and at least one transmit antenna configured to transmit electromagnetic radiation…the apparatus also may include a transceiver electrically coupled to the receive antenna and the transmit antenna…the transceiver, the receive antenna, the transmit antenna, and the CWMD may be located in the sensor head. The receive antenna and the transmit antenna may be in the sensor head, and the transceiver may be located outside of the sensor head), 
the transmitting antenna and the receiving antenna each being housed in a center of one of the loops of the transmitting coil and the receiving coil (column 20 line 62-column 21 line 13: the CWMD transmits over twenty-one frequencies (in a frequency range of, for example, 300 Hz-90 kHz) through a dedicated transmit coil and continuously receives all frequencies using a dedicated receive coil…the CWMD's 24-bit dynamic range conversion supports compensating for both fixed nearby metal (such as the GPR antennas and the sensor head mounted transceiver board) as well as dynamic sources, such as mineralized soils, in real time)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670) with the teaching of Duvoisin, III et al. (‘572) for more efficient object detection (Duvoisin, III et al. (‘572) – column 5 lines 8-22). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670) and Duvoisin, III et al. (‘572)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1), in view of Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Decitre (WO 2006/082334 A1).
Regarding claim 3, which is dependent on independent claim 2, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 2. Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) does not explicitly disclose “the loop of the transmitting coil and the loop of the receiving coil are substantially elongated along a second longitudinal direction defining an additional axis, the axis of the coupling area and the additional axis being substantially parallel.”
Decitre (‘334) teaches “the loop of the transmitting coil and the loop of the receiving coil are substantially elongated along a second longitudinal direction defining an additional axis, the axis of the coupling area and the additional axis being substantially parallel (Figure 7b)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Decitre (‘334) for more efficient object detection. In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Decitre (‘334)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1)/Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Caratelli et al.  (US 2017/0222321 A1).
Regarding Claim 4, which is dependent on independent claim 1, Krapf et al. (‘704)/Six et al. (‘670)/Howard (‘396) discloses the methos of claim 1. Krapf et al. (‘704) further discloses “the detection head is elongated and extends along the axis of the coupling area (Figure 5: the radar head is elongated)”.  
Krapf et al. (‘704)/Six et al. (‘670)/Howard (‘396) does not explicitly disclose that the detection head “extends along the axis of the coupling area.”
Caratelli et al.  (‘321) Caratelli et al.  (‘321) relates to homopolar inductive displacement sensors. Caratelli et al.  (‘321) teaches disclose that the detection head “extends along the axis of the coupling area (Figure 1A-1B)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Caratelli et al.  (‘321) for more efficient motion sensing. In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Caratelli et al.  (‘321)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1), in view of Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Davis (US 2016/0012966 A1).
Regarding claim 5, which is dependent on independent claim 2, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 2. Krapf et al. (‘704)/Duvoisin, III et al. (‘572) does not explicitly disclose:
“the transmitting coil and the receiving coil comprise wound wires.”
“the wound wires of the transmitting coil having a greater number of turns than the wound wires of the receiving coil.”
Six et al. (‘670) relates to determination of target through transponder coil.  Six et al. (‘670) teaches “the transmitting coil and the receiving coil comprise wound wires (column 11 lines 38-55: a first (receiver) coil 228 may be connected to the receiver unit of the transponder wherein the first coil…a second (transmission) coil 232 connected to the transmitter unit of the transponder…the coils may be implemented in various ways, e.g. as a wire-wound coil).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Duvoisin, III et al. (‘572) with the teaching of Six et al. (‘670) for more efficient object detection (Six et al. (‘670) – column 4 lines 19-41). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670) and Duvoisin, III et al. (‘572)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  
Davis (‘966) in the field of electromagnetic inductive radiation. Davis (‘966) teaches “the wound wires of the transmitting coil having a greater number of turns than the wound wires of the receiving coil (paragraph 113: FIG. 21 is a schematic diagram of a portion of a coupling circuit of FIG. 15 utilizing a tapped coupling loop…a method for adjustable coupling may utilize a tapped coupling loop arrangement….to adjust the amount of flux shared between the tapped coupling loop 2116 and the resonator, a switch 2114 may be configured to connect one terminal of the tapped coupling at one of a plurality of taps connected along disparate locations on the turns of the coupling loop 2116…the switch 2114 selects a number of turns (e.g., segments) of the tapped coupling loop 2116 that are configured to be connected (e.g., the loops, turns or segments are electrically connectable) to the terminals of the tapped coupling loop 2116…he terminals are the input for connection to the power source on the primary (e.g. transmitter) side, or the output for connection to the load on the secondary (e.g., receiver) side…the tapped coupling loop 2116 may be configured for tighter or looser coupling with the resonator by selecting a position of the switch 2114 for more or fewer turns (e.g., segments) …more turns (e.g., segments) provide tighter coupling and a lower transformer turns ratio…fewer turns (e.g., segments) provide looser coupling and a higher turns ratio. For wide separation between primary and secondary a single turn (e.g., segment) may be selected for loose coupling and very high Q operation…for small separation multiple turns (e.g., segments) may be selected for tighter coupling and lower Q operation to avoid over coupling of the system)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Davis (‘966) for controlling the Q of the coupling system (Davis (‘966) – paragraph 113). In addition, both of the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Davis (‘966)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1)/Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Krapf et al. (US 2011/0148392 A1).
Regarding claim 6, which is dependent on independent claim 2, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 2. Krapf et al. (‘704)/Duvoisin, III et al. (‘572) does not explicitly disclose “the transmitting coil and the receiving coil are directly printed the platform so as to form a printed circuit.”
Krapf et al. (‘392) is directed to a mechanical support device for at least one sensor plate of a device for transmitting and/or receiving electromagnetic high-frequency signals. Krapf et al. (‘392) teaches “the transmitting coil and the receiving coil are directly printed the platform so as to form a printed circuit (paragraph 42: Figure 5: coils 32' and 34' are designed as classic winding spools, but coil 36' is designed as a printed circuit coil on support PCB 20… printed conductor structures that generate a conductive loop system, may be formed on support element 20 of mechanical support device 10; paragraph 43: Figure 6: coils 32'' and 36'' are designed as printed circuit coils, but coil 34'' is designed as a classic, wound coil…the exemplary embodiment of mechanical support device 10 shown in FIG. 6 includes an additional PCB 38, which is positioned such that it is parallel and offset relative to support PCB 20 in the axial direction of axis Z, and on which the conductive loops of coil 32'' are formed, as printed structures; paragraph 47: adequate space is located on support PCB 20 for a capacitive sensor system 40, an alternating voltage detector, and for further coils (printed circuit coils or fully-wound coils) of the inductive sensor system of the measuring head)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Krapf et al. (‘392) having compact antennas meeting stringent size requirements, while meeting high-performance standards (Krapf et al. (‘392) – paragraph 45-46). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Krapf et al. (‘392)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1)/Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Hore (US 5,214,378).
Regarding claim 7, which is dependent on independent claim 2, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 2. Krapf et al. (‘704)/Duvoisin, III et al. (‘572) does not explicitly disclose “the transmitting coil and the receiving coil are homopolar.”
Hore (‘378) relates to homopolar inductive displacement sensors. Hore (‘378) teaches “the transmitting coil and the receiving coil are homopolar (column 1 lines 40-50: a homopolar inductive device for providing a signal relating to relative angular displacement. That is, there are a plurality of wound poles arranged along a displacement path, with successive poles in a homopolar relationship…a device according to the invention has its poles provided by a single winding which has one or more intermediate taps by which it is divided into a plurality of serially connected coil portions)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Hore (‘378) for more efficient motion sensing (Hore (‘378)– column 4 lines 36-57). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Hore (‘378)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1)/Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Carlson et al. (US 9,733,353 B1).
Regarding claim 13, which is dependent on independent claim 12, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 12. Krapf et al. (‘704)/Duvoisin, III et al. (‘572) does not explicitly disclose “the transmitting antenna and the receiving antenna of the ground-penetration radar are of one of the following types: quad-ridged horn radio antenna, bow tie antenna, rectangular bow tie antenna, Archimedean spiral antenna, logarithmic spiral antenna, Vivaldi antenna, logarithmic spiral antenna elongated along an additional axis perpendicular to first axis of the coupling area.”
Carlson et al. (‘353) is related to ground penetrating radar along with antenna coil sensor. Carlson et al. (‘353) teaches “the transmitting antenna and the receiving antenna of the ground-penetration radar are of one of the following types: quad-ridged horn radio antenna, bow tie antenna, rectangular bow tie antenna, Archimedean spiral antenna, logarithmic spiral antenna, Vivaldi antenna, logarithmic spiral antenna elongated along an additional axis perpendicular to first axis of the coupling area (Figure 4: offset logarithmic spiral feed; Figure 5: offset Archimedean spiral feed; Figure 6: offset hybrid logarithmic and Archimedean spiral feed; column 5 lines 6-25: Figures 5-6: offset Archimedean spiral feed 500, offset logarithmic spiral feed 400)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Carlson et al. (‘353) for flexible design choice of the sensor. In addition, both of the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Carlson et al. (‘353)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1)/Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Yeh et al. (US 2016/0322852 A1).
Regarding claim 14, which is dependent on claim 12, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 12. Krapf et al. (‘704)/Duvoisin, III et al. (‘572) does not explicitly disclose “the transmitting antenna and the receiving antenna are made at least partly of nickel or chromium.”
Yeh et al. (‘852) relates to field of electromagnetic radiation. Yeh et al. (‘852) teaches “the transmitting antenna and the receiving antenna are made at least partly of nickel or chromium (paragraph 40: Figures 2, 5A-B: the transmitter coil assembly 31… the metal mesh is made of metallic material or metallic composite material selected from copper, gold, silver, aluminum, tungsten, chromium, titanium, indium, tin, nickel, iron, or a combination thereof)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Yeh et al. (‘852) for having lightweight antenna. In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Yeh et al. (‘852)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  
Regarding claim 15, which is dependent on claim 14, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the dual detector of claim 14. Krapf et al. (‘704)/Duvoisin, III et al. (‘572) does not explicitly disclose “a central portion of the transmitting antenna and of the receiving antenna is made of copper and comprises, on a surface, a protective layer made of gold.”
Yeh et al. (‘852) relates to field of electromagnetic radiation. Yeh et al. (‘852) teaches “a central portion of the transmitting antenna and of the receiving antenna is made of copper and comprises, on a surface, a protective layer made of gold (paragraph 40: Figures 2, 5A-B: the transmitter coil assembly 31… he metal mesh is made of metallic material or metallic composite material selected from copper, gold, silver, aluminum, tungsten, chromium, titanium, indium, tin, nickel, iron, or a combination thereof)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Yeh et al. (‘852) for having a metal mesh for blocking the divergence of the electromagnetic wave with a higher frequency (Yeh et al. (‘852) – paragraph 40). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Yeh et al. (‘852)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilizing sensor using inductive coil.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1)/Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Lee et al. (US 7,550,734 B1).
Regarding claim 16, which is dependent on claim 12, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 12. Krapf et al. (‘704)/Duvoisin, III et al. (‘572) does not explicitly disclose “the transmitting antenna and the receiving antenna have a thickness less than one micron.”
Tasovac et al. (‘429) relates to mm-wave radar sensor. Tasovac et al. (‘429) teaches “the transmitting antenna and the receiving antenna have a thickness less than one micron (column 8 lines 26-49: antenna 26…the thickness can be one-micron or less).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Tasovac et al. (‘429) for having microelectronics-based technology for compact sensor design (Tasovac et al. (‘429) – column 1 lines 20-22). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Tasovac et al. (‘429)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using sensor for object detection.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1)/Six et al. (US 11,238,670 B2)/Howard (US 2009/0174396 A1), and further in view of Duvoisin, III et al. (US 10,082,572 B2).
Regarding claim 17, which is dependent on independent claim 1, Krapf et al. (‘704)/Six et al. (‘670)/Howard (‘396) discloses the method of claim 1. Krapf et al. (‘704)/Six et al. (‘670)/Howard (‘396) does not explicitly disclose “the inductive sensor extends in a plane and wherein, during the positioning step, the dual detector is positioned such that the plane is substantially parallel to the ground to be inspected.”
Duvoisin, III et al. (‘572) relates to apparatus that includes a sensor head with both a GPR and a continuous-wave metal detector.  Duvoisin, III et al. (‘572) teaches “the inductive sensor extends in a plane and wherein, during the positioning step, the dual detector is positioned such that the plane is substantially parallel to the ground to be inspected (Figure 1B)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the detection method of Krapf et al. (‘704)/Six et al. (‘670)/Howard (‘396) with the teaching of Duvoisin, III et al. (‘572) for more efficient object detection (Duvoisin, III et al. (‘572) – column 5 lines 8-22). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Howard (‘396), and Duvoisin, III et al. (‘572)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, such as, utilizing sensor using inductive coil.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krapf et al. (US 2014/0145704 A1)/Six et al. (US 11,238,670 B2)/Duvoisin, III et al. (US 10,082,572 B2), and further in view of Blech (US 2016/0259047 A1).
Regarding claim 18, which is dependent on claim 12, Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) discloses the method of claim 12. Krapf et al. (‘704)/Duvoisin, III et al. (‘572) does not explicitly disclose “the transmitting antenna and the receiving antenna have a thickness equal to about 200 nm.”
Blech (‘047) relates to a security system, a security device and corresponding methods. Blech (‘047) teaches “the transmitting antenna and the receiving antenna have a thickness equal to about 200 nm (paragraph 74: ITO (indium tin oxide) can be fabricated as thin film (100 . . . 2000 nm thickness) with a good optical transparency.in the mm-wave frequency range the skin depth in ITO is a few μm, which is much more than the typical film thickness of a few 100 nm...hence, there may be losses (more than 30 dB/cm on a microstrip line)… the grid parameters can either be macroscopically small like the heating in a windscreen of a car or electrically small compared to the wavelength of light in order to be really invisible. FIG. 5 shows two embodiments for such wire meshes)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the dual detector of Krapf et al. (‘704)/Six et al. (‘670)/Duvoisin, III et al. (‘572) with the teaching of Blech (‘047) for sufficient mechanical robustness of the sensor (Blech (‘047) – paragraph 74). In addition, all the prior art references, (Krapf et al. (‘704), Six et al. (‘670), Duvoisin, III et al. (‘572), and Blech (‘047)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using electromagnetic radiation for object detection.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Podhrasky (US 5,148,151) relates to metal detectors and in particular to a metal detector which can permit the operator to classify the search parameters for targets and characterize the targets which have been located…the detector 20 includes a first stem section 22, second stem section 24 and an interconnecting hand grip 26…a housing 28 includes electronic detection circuitry, described below, together with a display and an operator touchpad, also described below…the metal detector 20 is provided, with a search coil 32 which is connected via a cable 30 to the electronics within the housing 28…the detector 20 is further provided with an arm rest 34 which is mounted on the stem section 24…a battery and speaker housing 36 is connected to the stem 24 and arm rest 34…a cable, not shown, extends from the housing 36 through the stem 24 and grip 26 to the housing 28 for connection to the electronic circuitry therein (column 3 lines 1-22; Figure 1). 
Sivasubramanium et al. (US 2007/0085427 A1) relates to using a stationary superconducting field coil and a stationary stator winding…the apparatus includes creating a magnetic field with the field coil, rotating a homopolar rotor within the magnetic field such that a rotating magnetic field is created in the stationary stator winding by an interaction of a rotating permeance wave produced by the rotating rotor and the magnetic field produced by the stationary field coil. 
Tasovac et al. (US 2018/0164429 A1) describes that the proposed planar antenna systems may be realized by the plurality of technologies…if the micro strip technologies are addressed, the planar antenna itself has the thickness in the range less than one quarter the wavelength, so two such antennae being positioned close, would almost touch themselves by one quarter the wavelength distance between their centers. On the other hand, the mechanical tolerances of the antennae and the need to have a good yield, requires that those microstrip antennae should be designed to have a larger operational bandwidth, which means even a larger size (paragraph 140).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648